DETAILED ACTION


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.


Status of Claims

Amendment filed 02/25/2021 is acknowledged. Claims 13,14,17,18 are pending.

112, second paragrapht
Claim Rejections - 35 USC § 112, second paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  13,14,17,18 are rejected under  35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
proteins that are prone to unspecific binding and side effects” (emphasis added ).  The active method steps in the claims do not contain any steps that utilize information on proteins that are ”prone to unspecific binding and side effects”; rather, step e) of claim 13 addresses determining that a drug component (not a protein) is prone to unspecific binding and side effects. The claims do not provide sufficient information as to how or under what circumstances such a limitation would be made. 	

B.	Claims 14,18: Claim 14 recites a step a) (2) addressing that database comprises 
(2) drug information containing approval attributes of drugs on approval or rejection and protein information on the proteins targeted by the drugs in association with each other, said drug information comprising rejection information on withdrawn or illicit drugs;

It is not clear how the information on drugs is implemented in the method steps which are otherwise drawn to proteins, not drugs. 

C.  Claims 14,18 are  indefinite due to the lack of clarity of the claim language failing to recite a final process step, which agrees back with the preamble: the preamble is drawn to are drawn to “quantifying a probability of drug approval or rejection”.  However, the rest of the claim does not address  quantifying a probability of drug approval or rejection, but is rather drawn to drug targets (i.e., proteins), and concludes with the step of predicting approval or rejection of the one or more proteins .  



D.  Claims 13,14 comprise a new step  of
e) determining, by the computer, based on the interaction centrality measures, that the one or more candidate drug components (for claim 13) or protein (for claim 14) are prone to unspecific binding and side effects

i) From such affirmative result of the step of determining it appears that any one of analyzed candidate drug components (for claim 13) or protein (for claim 14) are determined to be prone to unspecific binding and side effects.  Therefore it is unclear i) whether there are any  candidate drug components (for claim 13) or protein (for claim 14) that might be considered as not having unspecific binding and side effects; ii) how the method concludes with prediction that a candidate drug components (for claim 13) or protein (for claim 14) can be approved it was already determined as having unspecific binding and side effects.
ii) further, it is unclear how a conclusion about unspecific binding and side effects for a drug is arrived at by using data unrelated to drugs: the “interaction centrality measure” used in  step e)  is for proteins that comprise protein similarity network

E.	Claims 13,17:  Claim 13 addresses in step f) calculating rejection score using, in part, “the interaction centrality measures per4 4811-9767-5482v.1Appl. No.: 14/431,415Dkt. No. 44617-0040target for the each drug that are calculated in step (c)” (emphasis added).  The claim lacks antecedent basis, as step c) does not address interaction centrality measures for a drug, but rather addresses the each drug interaction centrality measures for proteins in protein similarity network.  Thus, it is unclear how the interaction centrality measures per4 4811-9767-5482v.1Appl. No.: 14/431,415Dkt. No. 44617-0040target for the each drug are being calculated. 


F.	Claim 17 addresses “the apparatus”.  The claim lacks antecedent basis as the base claim 13 does not address apparatus. 

G.	Claim 189 addresses “the determination result calculating unit ”.  The claim lacks antecedent basis as the base claim 14 does not address a “determination result calculating unit “



Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13,14,17,18  are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
 
Step 1

With regard to (1), the instant claims recite a method for identifying and thus said claims are properly drawn to one of the four statutory categories of invention.  


Step 2A-1

With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps  drawn to a mental process recited in the claims include calculating similarity and interaction centrality measures, calculating rejection score, predicting  approval or rejection, making conclusions about unspecific binding or side effects.. The steps are able to be performed in the mind, but for the recitation of the computer system.
Other than reciting “by the computer”, nothing in the claim elements precludes the step from practically being performed in the human mind.  There are no specifics in the claims of the steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  Likewise, addressing 

 Mathematical concepts recited in the claims include calculating similarity and interaction centrality measures, calculating rejection score. The specification indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation.

 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.
Step 2A-2


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception. The  claims only recite additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  



Similarly, outputting the obtained results (scores) is an insignificant  post-solution activity.

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.


Claims 17,18  address apparatus and its unit  which is not viewed as  particulars that is integral to the claims.  The claimed apparatus is a computer based system including computer-readable storage media, units,  and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

As also explained above, the generic steps of obtaining information and outputting information on a display or a printer constitute insignificant extra-solution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).

The judicial exceptions recited above are the type identified by the Courts as an abstract ideas akin to the following case:
“collecting information, analyzing it and displaying certain results of the collection and analysis ”  Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016).
The claims in Electric Power Group, were directed, in part, to receiving data, detecting and analyzing events in real time from the data and displaying the event analysis. The courts concluded that the claims in Electric Power Group fell into a familiar class of claims "directed to" a patent-ineligible concept and that the focus of the asserted claims was on collecting information, analyzing it, and displaying certain results of the collection and analysis. In analyzing the claims under the two stage analysis under the two step Mayo framework for 35 USC 101, the courts treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas on the basis that information, as such, is intangible. In a similar vein, the courts treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. Finally, the courts recognized that that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. The conclusion by the courts was that the claims clearly focused on the combination of those abstract-idea processes. The instant claims are similar in that the claims capture 


When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. microbiome analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to arguments




Further, the “predicting” step discussed by applicant is a step drawn to a mental step. 

Applicant argues that the claims are “a good faith effort to clearly and expressly enumerate the specific ordered combinations of process steps”, that the claims address a specific ordered combination of process steps to a specific practical application, and that the information is being used in the combination of steps that yield a specific outcome.   However, “integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception; the claims only recite additional elements which 

112-1
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


 Claims 13,14,17,18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

Applicant is required to cancel the New Matter in the response to this Office Action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations



103
Claim Rejections - 35 USC § 103.


The art rejection or record is withdrawn as the prior art does not teach or suggest that every drug candidate (claim 13) or protein (claim 14) are “prone to unspecific binding and side-effects”.  As  said limitation constitutes new matter, the art rejection of record will be reconsidered upon resolution of the New Matter issue. 


Conclusion.
	No claims are allowed.


nd   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631